DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/22 has been entered.

Status of Claims
Claims 7-12 have been cancelled. Claims 1-3 and 13 are amended. Claims 1-6 and 13-20 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered, however, Applicant's amendments have not fully addressed the issues raised in the previous action. These rejections are accordingly maintained for substantially the same reasons articulated in the previous office action, as further discussed in the paragraphs below.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 and 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claim , Applicant asserts that the cited prior art does not teach, "
," (Remarks at pg. ). Examiner, however, respectfully disagrees.
moot in view of new grounds of rejection.


Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered, however, 
Applicant's amendments are not fully responsive to the issues raised in the rejection under 35 USC 112(b) made in the previous action. These rejections regarding non-responsive amendments are accordingly maintained as discussed in further detail below.
Applicant's amended claims are newly rejected under 35 USC 112(b) as discussed in the corresponding section below.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 and 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claim 1, Applicant asserts that the cited prior art does not teach, “fading ranges of values of vertical speed of an aircraft” as recited by the claims (i.e. “fading an entirety of the second range of values if when the current value of the vertical speed is above the reference value, fading an entirety of the first range of values if the current value of the vertical speed is below the reference value, fading at least some of the first range of values that are greater than the current value of the vertical speed if the current value of the vertical speed is within the first range of values, and fading at least some of the second range of values that are less than the current value of the vertical speed if the current value of the vertical speed is within the second range of values," see Remarks at pg. 7) because “changing a color of indicia is not within the scope of Applicant’s recited claims which recite fading ranges of values” (id.). Examiner, however, does not agree.
First, the expression “fading” as used in the claim is vague and indefinite and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition and scope of the subject-matter of said claim unclear. Namely, it is unclear whether the term “fading” is intended to convey “reducing”, “dimming”, “shading”, “diminishing”, “degrading”, “hiding”, “obscuring”, “omitting”, “not including”, “not displaying”, “disappearing”, “deleting”, “erasing”, or “transitioning” the first/second range of values (see rejection of claim 1 under 35 USC 112(b), below).
Second, Lawrence clearly discloses “modifying”, “shading,” “not showing”, “not displaying”, “vanishing”, and/or “diminishing in visibility” ranges of values of vertical speed of an aircraft (see e.g. at least Fig. 1-2, and related text, illustrating indicia of a range of units of measurement of vertical speed below a vertical speed of the aircraft in red or green; see also e.g. at least Fig. 3, removing/adding indicia of a range of units of measurement of vertical speed below a vertical speed of the aircraft; compare with Applicant’s Specification at Fig. 3A-4C, similarly removing/adding indicia of a range of units of measurement of vertical speed below a vertical speed of the aircraft).
Third, Applicant is arguing limitations that are not expressly recited by the claim. Namely, the limitations argued by the Applicant are recited using conditional use language. Thus, it is unclear whether the recited limitations necessarily occur, or whether this language is directed toward conditional limitations that do not necessarily occur (Note: Examiner applies the broadest reasonable interpretation (BRI) of this limitation to read this condition as not necessarily occurring. MPEP 2111.04 states that, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016 at pg. 10), holding in a precedential opinion that “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: " A method for adjusting a dynamic vertical speed indicator on a flight display of an aircraft during operation and flight of the aircraft, comprising:
receiving, with a processor onboard the aircraft, a current value of a vertical speed of the aircraft from an avionics unit located onboard the aircraft;
generating and displaying, by the processor, the dynamic vertical speed indicator, on the flight display of the aircraft, wherein the dynamic vertical speed indicator includes a scale having a reference value equal to zero, a first range of values that are greater than the reference value and a second range of values that are less than the reference value, wherein the reference value, the first range of values and the second range of values are continuous;
indicating, by the processor, the current value of the vertical speed on the scale of the dynamic vertical speed indicator;
adjusting, by the processor, the scale of the dynamic vertical speed indicator by, 
fading an entirety of the second range of values if when the current value of the vertical speed is above the reference value, 
fading an entirety of the first range of values if the current value of the vertical speed is below the reference value, 
fading at least some of the first range of values that are greater than the current value of the vertical speed if the current value of the vertical speed is within the first range of values, and 
fading at least some of the second range of values that are less than the current value of the vertical speed if the current value of the vertical speed is within the second range of values."
This language is vague and indefinite for at least the following reasons:
Conditional Use: It is unclear whether "adjusting, by the processor, the scale of the dynamic vertical speed indicator … values." necessarily occurs, or whether this language is directed toward (a) conditional limitation(s) that do(es) not necessarily occur (Note: Examiner applies the broadest reasonable interpretation (BRI) of this limitation to read this condition as not necessarily occurring. MPEP 2111.04 states that, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016 at pg. 10), holding in a precedential opinion that “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.”).
Generally Unclear: The expression “fading” as used in the claim is vague and indefinite and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition and scope of the subject-matter of said claim unclear. Namely, it is unclear whether the term “fading” is intended to convey “reducing”, “dimming”, “shading”, “diminishing”, “degrading”, “hiding”, “obscuring”, “omitting”, “not including”, “not displaying”, “disappearing”, “deleting”, “erasing”, or “transitioning” the first/second range of values.
Generally Unclear: The scope and meaning of the language “a dynamic vertical speed indicator” as employed in the claim is vague and indefinite as the scope of this language is not clearly articulated. Namely, it is unclear what constitutes “dynamic” such that the term “dynamic vertical speed indicator” is meaningfully distinguishable from “vertical speed indicator”, generally.
Generally Unclear: The language “fading an entirety of the second range of values if when the current value of the vertical speed is above the reference value” is vague and indefinite as it is unclear the language is directed to a condition that may or may not occur (i.e. “if”), or directed to a condition that does necessarily occur (i.e. “when”). 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method for adjusting a 
receiving, with a processor onboard the aircraft, a current value of a vertical speed of the aircraft from an avionics unit located onboard the aircraft;
generating and displaying, by the processor, the 
indicating, by the processor, the current value of the vertical speed on the scale of the 
adjusting, by the processor, the scale of the :
modifying an entirety of the second range of values if ;
modifying an entirety of the first range of values if the current value of the vertical speed is below the reference value;
modifying at least some of the first range of values that are greater than the current value of the vertical speed if the current value of the vertical speed is within the first range of values;
modifying at least some of the second range of values that are less than the current value of the vertical speed if the current value of the vertical speed is within the second range of values."
Claims 2-12 and 20 are further rejected as depending on this claim.

Claim 2 recites: "The method of Claim 1, further comprising:
monitoring the vertical speed for changes to the current value thereof;
adjusting the current value of the vertical speed indicated on the scale of the dynamic vertical speed indicator in response to the changes to the current value of the vertical speed;
adjusting the scale of the dynamic vertical sped indicator in response to the changes to the current value of the vertical speed."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of Claim 1, further comprising:
monitoring the vertical speed for changes to the current value thereof;
adjusting the current value of the vertical speed indicated on the scale of the 
adjusting the scale of the 

Claim 3 recites: "The method of Claim 1, where the scale of the dynamic vertical speed indicator is nonlinear."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of Claim 1, where the scale of the 

Claim 13 recites: "A system for adjusting a dynamic vertical speed indicator on a flight display of an aircraft, comprising:
a sensor configured to determine a vertical speed of the aircraft; and
a processor communicatively coupled to the sensor and the flight display, the processor configured to:
receive a current value of the vertical speed of the aircraft from the sensor;
generate and display the dynamic vertical speed indicator on the flight display, the dynamic vertical speed indicator comprising a current vertical speed indicator that displays the current value of the vertical speed of the aircraft, a positive scale positioned above the current vertical speed indicator, and a negative scale positioned below the current vertical speed indicator;
modify the dynamic vertical speed indicator by fading an entirety of the negative scale in response to the current value of the vertical speed of the aircraft being positive;
modify the dynamic vertical speed indicator by fading at least a part of the positive scale which is higher than the current value of the vertical speed of the aircraft in response to the current value of the vertical speed of the aircraft being positive and below a first predetermined threshold;
modify the dynamic vertical speed indicator by fading an entirety of the positive scale in response to the current value of the vertical speed of the aircraft being negative; and
modify the dynamic vertical speed indicator by fading at least a part of the negative scale which is lower than the current value of the vertical speed of the aircraft in response to the current value of the vertical speed of the aircraft being negative and above a second predetermined threshold."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A system for adjusting a 
a sensor configured to determine a vertical speed of the aircraft; and
a processor communicatively coupled to the sensor and the flight display, the processor configured to:
receive a current value of the vertical speed of the aircraft from the sensor;
generate and display the positive scale positioned above the current vertical speed indicator, and a negative scale positioned below the current vertical speed indicator;
modify the 
modify the 
modify the 
modify the 
Claims 14-19 are further rejected as depending on this claim.

Claim 14 recites: "The system of Claim 13, wherein the processor is further configured to:
continuously modify the dynamic vertical speed indicator by fading or generating the negative scale in response to any changes to the current value of the vertical speed of the aircraft as determined by the sensor; and
continuously modify the dynamic vertical speed indicator by fading or generating the positive scale in response to any changes to the current value of the vertical speed of the aircraft."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Generally Unclear: The scope and meaning of the language “continuously modify …” as employed in the claim is vague and indefinite as the scope of this language is not clearly articulated. Namely, it is unclear what constitutes “continuously” such that the term is meaningfully distinguishable from “modify”, generally (e.g. what are the parameters over which modifying is performed continuously?).
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of Claim 13, wherein the processor is further configured to:
modifying or generating the negative scale in response to any changes to the current value of the vertical speed of the aircraft as determined by the sensor; and
modifying or generating the positive scale in response to any changes to the current value of the vertical speed of the aircraft."

Claim 19 recites: "The system of Claim 13, wherein fading all of or at least part of the positive scale includes fading at least some positive values of the positive scale and graduations associated therewith, wherein fading all of or at least part of the negative scale includes fading at least some negative values of the negative scale and graduations associated therewith.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of Claim 13, wherein modifying all of or at least part of the positive scale includes fading at least some positive values of the positive scale and graduations associated therewith, wherein modifying all of or at least part of the negative scale includes fading at least some negative values of the negative scale and graduations associated therewith.”

Claim 20 recites: “The method of Claim 1, wherein fading all of or at least part of the first range of values includes fading at least some graduations of the scale associated therewith, wherein fading all of or at least part of the second range of values includes fading at least some graduations of the scale associated therewith.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“The method of Claim 1, wherein modifying all of or at least part of the first range of values includes modifying at least some graduations of the scale associated therewith, wherein modifying all of or at least part of the second range of values includes modifying at least some graduations of the scale associated therewith.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence (WO 2006/041479 A1).

Regarding claim 1, Lawrence discloses a method for adjusting a vertical speed indicator on a flight display of an aircraft during operation and flight of the aircraft (see e.g. at least p. 5-6, Fig. 1-3, and related text), comprising:
receiving, with a processor onboard the aircraft, a current value of a vertical speed of the aircraft from an avionics unit located onboard the aircraft (see e.g. at least p. 2-4, monitoring aircraft operational parameters and systems including airspeed, attitude, engines, fuel management, navigation indicators, weather radar, and vertical speed);
generating and displaying, by the processor, the vertical speed indicator, on the flight display of the aircraft (e.g. at least TCAS VSI display 20, VSI scale 40, viewing window 80, numeric display 90, see e.g. at least p. 15-17, Fig. 1-3, and related text), wherein the vertical speed indicator includes a scale having a reference value equal to zero, a first range of values that are greater than the reference value and a second range of values that are less than the reference value, wherein the reference value, the first range of values and the second range of values are continuous (id., illustrating indicia of a range of units of measurement of vertical speed above a current vertical speed of the aircraft, and a range of units of measurement of vertical speed below a current vertical speed of the aircraft);
indicating, by the processor, the current value of the vertical speed on the scale of the vertical speed indicator (id., illustrating a numeric display 90 of the current vertical speed of the aircraft, see also e.g. at least p. 5, 19, 21, describing a pointer identifying a current vertical speed, and a speed bug or chevron identifying a selected vertical speed);
adjusting, by the processor, the scale of the vertical speed indicator (id.) by:
modifying an entirety of the second range of values if the current value of the vertical speed is above the reference value (see e.g. at least Fig. 1-2, and related text, illustrating indicia of a range of units of measurement of vertical speed below a vertical speed of the aircraft in red or green; see also e.g. at least Fig. 3, removing/adding indicia of a range of units of measurement of vertical speed below a vertical speed of the aircraft; compare with Applicant’s Specification at Fig. 3A-4C, similarly removing/adding indicia of a range of units of measurement of vertical speed above/below a vertical speed of the aircraft); 
modifying an entirety of the first range of values if the current value of the vertical speed is below the reference value (see e.g. at least Fig. 1-2, and related text, illustrating indicia of a range of units of measurement of vertical speed above a vertical speed of the aircraft in red or green; see also e.g. at least Fig. 3, removing/adding indicia of a range of units of measurement of vertical speed above a vertical speed of the aircraft; compare with Applicant’s Specification at Fig. 3A-4C, similarly removing/adding indicia of a range of units of measurement of vertical speed above/below a vertical speed of the aircraft);
 modifying at least some of the first range of values that are greater than the current value of the vertical speed if the current value of the vertical speed is within the first range of values  (see e.g. at least Fig. 1-2, and related text, illustrating indicia of a range of units of measurement of vertical speed below a vertical speed of the aircraft in red or green; see also e.g. at least Fig. 3, removing/adding indicia of a range of units of measurement of vertical speed below/above a vertical speed of the aircraft; compare with Applicant’s Specification at Fig. 3A-4C, similarly removing/adding indicia of a range of units of measurement of vertical speed above/below a vertical speed of the aircraft); and 
 modifying at least some of the second range of values that are less than the current value of the vertical speed if the current value of the vertical speed is within the second range of values (id.).

Regarding claim 2, Lawrence discloses:
monitoring the vertical speed for changes to the current value thereof (see e.g. at least p. 2);
adjusting the current value of the vertical speed indicated on the scale of the vertical speed indicator in response to the changes to the current value of the vertical speed (see e.g. at least Fig. 1-3, and related text);
adjusting the scale of the vertical sped indicator in response to the changes to the current value of the vertical speed (id.).

Regarding claim 3, Lawrence discloses that the scale of the vertical speed indicator is nonlinear (see e.g. at least p. 5, Fig. 1-3, and related text).

Regarding claim 4, Lawrence discloses that the flight display comprises a primary flight display (PFD) (see e.g. at least p. 13, Fig. 1-3, and related text).

Regarding claim 13, Lawrence discloses a system for adjusting a vertical speed indicator on a flight display of an aircraft (see e.g. at least p. 5-6, Fig. 1-3, and related text), comprising:
a sensor configured to determine a vertical speed of the aircraft (e.g. TCAS, see e.g. at least p. 2-4, monitoring aircraft operational parameters and systems including airspeed, attitude, engines, fuel management, navigation indicators, weather radar, and vertical speed); and
a processor communicatively coupled to the sensor and the flight display (e.g. at least TCAS, TCAS VSI display, see e.g. at least p. 4-5, 15-16, Fig. 1-3, and related text), the processor configured to:
receive a current value of the vertical speed of the aircraft from the sensor (see e.g. at least p. 2-4, Fig. 1-3, and related text);
generate and display the vertical speed indicator on the flight display (e.g. at least TCAS VSI display 20, VSI scale 40, viewing window 80, numeric display 90, see e.g. at least p. 15-17, Fig. 1-3, and related text), the vertical speed indicator comprising a current vertical speed indicator that displays the current value of the vertical speed of the aircraft (e.g. at least vertical speed marker 70, numeric display 90, see e.g. at least p. 17, 19, Fig. 1-3, and related text), a positive scale positioned above the current vertical speed indicator (see e.g. at least Fig. 1-3, and related text, illustrating indicia of a range of units of measurement of vertical speed above a vertical speed of the aircraft), and a negative scale positioned below the current vertical speed indicator (see e.g. at least Fig. 1-3, and related text, illustrating indicia of a range of units of measurement of vertical speed below a vertical speed of the aircraft);
modify the vertical speed indicator by fading an entirety of the negative scale in response to the current value of the vertical speed of the aircraft being positive (see e.g. at least Fig. 2, and related text, illustrating indicia of a range of units of measurement of vertical speed below a vertical speed of the aircraft in red or green; see also e.g. at least Fig. 3, removing/adding indicia of a range of units of measurement of vertical speed below a vertical speed of the aircraft; compare with Applicant’s Specification at Fig. 3A-4C, similarly removing/adding indicia of a range of units of measurement of vertical speed below a vertical speed of the aircraft)
modify the vertical speed indicator by fading at least a part of the positive scale which is higher than the current value of the vertical speed of the aircraft in response to the current value of the vertical speed of the aircraft being positive and below a first predetermined threshold (see e.g. at least Fig. 2, and related text, illustrating indicia of a range of units of measurement of vertical speed above a positive vertical speed of the aircraft in red or green and below a predetermined threshold; see also e.g. at least Fig. 3, removing/adding indicia of a range of units of measurement of vertical speed above a positive vertical speed of the aircraft and below a predetermined threshold; compare with Applicant’s Specification at Fig. 3A-4C, similarly removing/adding indicia of a range of units of measurement of vertical speed below a vertical speed of the aircraft);
modify the vertical speed indicator by fading an entirety of the positive scale in response to the current value of the vertical speed of the aircraft being negative (see e.g. at least Fig. 1-2, and related text, illustrating indicia of a range of units of measurement of vertical speed above a negative vertical speed of the aircraft in red or green; see also e.g. at least Fig. 3, removing/adding indicia of a range of units of measurement of vertical speed above a negative vertical speed of the aircraft; compare with Applicant’s Specification at Fig. 3A-4C, similarly removing/adding indicia of a range of units of measurement of vertical speed below a vertical speed of the aircraft); and
modify the vertical speed indicator by fading at least a part of the negative scale which is lower than the current value of the vertical speed of the aircraft in response to the current value of the vertical speed of the aircraft being negative and above a second predetermined threshold (see e.g. at least Fig. 1-2, and related text, illustrating indicia of a range of units of measurement of vertical speed below a negative vertical speed of the aircraft and above a predetermined threshold in red or green; see also e.g. at least Fig. 3, removing/adding indicia of a range of units of measurement of vertical speed below a negative vertical speed of the aircraft and above a predetermined threshold; compare with Applicant’s Specification at Fig. 3A-4C, similarly removing/adding indicia of a range of units of measurement of vertical speed below a vertical speed of the aircraft).

Regarding claim 14, Lawrence discloses that the processor is further configured to:
 modify the vertical speed indicator by modifying or generating the negative scale in response to any changes to the current value of the vertical speed of the aircraft as determined by the sensor (see e.g. at least Fig. 1-3, and related text); and
 modify the vertical speed indicator by modifying or generating the positive scale in response to any changes to the current value of the vertical speed of the aircraft (see e.g. at least Fig. 1-3, and related text).

Regarding claim 15, Lawrence discloses that the positive scale is non-linear (see e.g. at least p. 5, Fig. 1-3, and related text).

Regarding claim 16, Lawrence discloses that the negative scale is non-linear (see e.g. at least p. 5, Fig. 1-3, and related text).

Regarding claim 19, Lawrence discloses that modifying all of or at least part of the positive scale includes fading at least some positive values of the positive scale and graduations associated therewith, wherein modifying all of or at least part of the negative scale includes fading at least some negative values of the negative scale and graduations associated therewith (see e.g. at least Fig. 1-3, and related text).

Regarding claim 20 Lawrence discloses that modifying all of or at least part of the first range of values includes modifying at least some graduations of the scale associated therewith, wherein modifying all of or at least part of the second range of values includes modifying at least some graduations of the scale associated therewith (see e.g. at least Fig. 1-3, and related text).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of He (US 2009/0207048 A1).
Regarding claims 5 and 17, He teaches limitations not expressly disclosed by Lawrence including namely: that a flight display comprises a heads-up display (HUD) (e.g. at least HUD, see e.g. at least p. 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Lawrence by configuring that the flight display comprises a heads-up display (HUD) as taught by He in order to increase the visual range of flight management, navigation, and control information provided to the flight crew and thereby enhance decision making abilities and safety of the aircraft by reducing cognitive workload and human error (He: p. 2-3).

Regarding claims 6 and 18, Perich teaches limitations not expressly disclosed by Lawrence including namely: that a flight display comprises a heads-down display (HDD) (e.g. at least HUD, see e.g. at least p. 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Lawrence by configuring that the flight display comprises a heads-down display (HDD) as taught by Perich in order to increase the visual range of flight management, navigation, and control information provided to the flight crew and thereby enhance decision making abilities and safety of the aircraft by reducing cognitive workload and human error (He: p. 2-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662